946 So.2d 1131 (2006)
William Frank BUTLER, Appellant,
v.
STATE of Florida, Appellee.
No. 2D05-5729.
District Court of Appeal of Florida, Second District.
December 15, 2006.
Rehearing Denied January 31, 2007.
James Marion Moorman, Public Defender, and Megan Olson, Assistant Public Defender, Bartow, for Appellant.
William Frank Butler, pro se.
Charles J. Crist, Jr., Attorney General, Tallahassee, and Timothy A. Freeland, Assistant Attorney General, Tampa, for Appellee.
PER CURIAM.
We affirm William Butler's conviction for resisting arrest with violence and his sentence as a violent career criminal. See Brown v. State, 789 So.2d 366 (Fla. 2d DCA 2001) (affirming prison releasee reoffender sentence when battery on a law enforcement officer was qualifying forcible felony). On the sentencing issue, we certify conflict with Hearns v. State, 912 So.2d 377 (Fla. 3d DCA 2005) (holding that battery on a law enforcement officer does not always constitute forcible felony for enhanced sentencing), review granted, 926 So.2d 1270 (Fla.2006).
Affirmed; conflict certified.
FULMER, C.J., and NORTHCUTT, J., and THREADGILL, EDWARD F., Senior Judge, Concur.